Beck, P. J.
Inasmuch as the provisions in the act of the legislature providing for the appointment of fertilizer inspectors, their duties, compensation, etc., approved August 19, 1912 (Georgia Laws 1912, p. 52), are the same both for the “general inspectors” and the “short-term inspectors,” in so far as they relate to the term for which the appointees shall be commissioned and the grounds upon which they may be “discharged, ” this ease is controlled by the decisions in Talmadge v. Cordell, ante, and Talmadge v. McDonald, ante.

Judgment affirmed.


All the Justices concur.